Citation Nr: 1704191	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  08-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for epididymitis with hematuria, status post resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had verified active duty in the United States Army from January 1967 to August 1969, which service included service in the Republic of Vietnam from July 1968 to August 1969.  The Veteran also had subsequent service in the Army National Guard from December 1980 to December 1989 and from March 1991 to April 1994, which served included a period of active duty from May 1, 1992, to May 9, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2008, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  

Most recently, the Board in March 2016 granted the Veteran's claims of service connection for right and left ear disorders and remanded the claim of service connection for epididymitis with hematuria, status post resection, for additional development.  

As explained in the March 2016 decision and remand, the Board has recharacterized the Veteran's claim of service connection for epididymitis with hematuria as it appears above as to reflect the fact that he had the right epididymitis and testicle surgically removed.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that epididymitis with hematuria, status post resection, is not related to the Veteran's first period of active duty from January 1967 to August 1969 or his reserve component service from December 1980 to December 1989 and from March 1991 to April 1992.

2.  The evidence shows that the Veteran was not provided with an examination on his entry onto his second period of active duty on May 1, 1992.
3.  The preponderance of the evidence shows that the one episode of epididymitis the Veteran was diagnosed with in September 1970 resolved before his entry onto his second period of active duty on May 1, 1992. 

4.  The preponderance of the evidence shows that epididymitis with hematuria, status post resection, is not related to the Veteran's second period of active duty from May 1, 1992, to May 9, 1992, or his reserve component service from May 1992 to April 1994.


CONCLUSION OF LAW

Epididymitis with hematuria, status post resection, was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1116, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in written statements to the RO and at his personal hearing asserts that he is entitled to service connection for epididymitis with hematuria, status post resection, because they had their onset during his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, the Veteran testified in May 2008 that in 1970, six month after his return from the Republic of Vietnam, he urinated blood for the first time, was diagnosed with epididymitis with hematuria, and he has carried this diagnosis since that time.  He also testified that he believes that it was caused by his exposure to Agent Orange while serving in the Republic of Vietnam.  Alternatively, the Veteran notified the July 2013 VA examiner that his epididymitis with hematuria, status post resection, was caused by an injury to the right testicle and epididymis during his military service sometime in the 1990's.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The law also provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to these herbicide agents does not include the disability for which the Veteran seeks service connection.  The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with epididymitis with hematuria, status post resection.  See, e.g., VA examinations dated in July 2013 and January 2015.  The record also shows that the Veteran served in the Republic of Vietnam from July 1968 to August 1969.  

As to service connection based on the presumptions found at 38 C.F.R. § 3.309(e), the Board notes that epididymitis with hematuria is not one of the specifically enumerated disease processes found listed under 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that despite the Veteran's documented service in the Republic of Vietnam and his presumptive exposure to herbicide agents the presumptions found at 38 C.F.R. § 3.309(e) do not apply to the current claim.  However, and as noted above, the availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl.

As to in-service incurrence under 38 C.F.R. § 3.303(a) for the Veteran's first period of active duty from January 1967 to August 1969 and his subsequent periods of reserve component service from December 1980 to December 1989, March 1991 to April 1992, and May 1992 to April 1994, the Board finds that the Veteran is competent to report on what he sees and feels like a groin injury and experiencing symptoms of epididymitis with hematuria because this event and these symptoms come to him via his own senses.  See Davidson.  Moreover, it is presumed that the Veteran was exposed to herbicides during his service in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

However, the service treatment records, including April 1969 examination and August 1969 history, are negative for a groin injury as well as symptoms or a diagnosis of epididymitis with hematuria.  In fact, his examination was normal in April 1969.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Similarly, the Veteran specifically denied having a history of blood in his urine and kidney stones in the medical history he provided in August 1969.  Likewise, while the Veteran testified that he had has a problem with blood in his urine since 1970 and told the July 2013 VA examiner that he sustained a groin injury while in service in the 1990's, his subsequent reserve component treatment records are negative for a groin injury as well as symptoms or a diagnosis of epididymitis with hematuria and the Board finds the more probative the reserve component records which do not document an injury, a history of an injury, or diagnose epididymitis with hematuria than his lay claims to the contrary.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board also finds that the Veteran is not competent to diagnose epididymitis with hematuria because this is a complex medical question and he does not have the required expertise.  See Davidson.  

Accordingly, the Board finds that the most probative evidence of record shows that epididymitis with hematuria, status post resection, was not incurred while on his first period of active duty from January 1967 to August 1969 or on his subsequent periods of reserve component service from December 1980 to December 1989, March 1991 to April 1992, and May 1992 to April 1994 and service connection must be denied based on in-service incurrence.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to in-service incurrence under 38 C.F.R. § 3.303(a) for the Veteran's second period of active duty from May 1, 1992, to May 9, 1992, the Board notes that the Veteran was not provided an entry examination.  In this regard, the statute provides that the presumption of soundness only applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe.

With the above criteria in mind, the Board notes that a September 1970 treatment record diagnosed the Veteran with right epididymitis.  See record from Kaiser dated in September 1970.  However, the record also shows that in the years following this diagnosis he was not again diagnosed with epididymitis and/or epididymitis with hematuria despite being seen by healthcare providers on a number of occasions when it would have been expected that these problems would have be recorded in his medical history if the epididymitis had not resolved. In this regard, while the Veteran was afforded a VA general examination two months earlier in July 1970, he did not report a history of blood in his urine and/or groin pain, the examiner did not note that he had a history epididymitis or hematuria, and the examiner opined that his genital-urinary system was normal.  Likewise, while the record shows that the Veteran was thereafter hospitalized in December 1977, April 1978, and March 1986 and these hospitalization records noted that his medical history included a number of genital-urinary complaints/diagnoses including urinary tract infections in March 1986, they did not reported that his medical history included blood in his urine, groin pain, a history of epididymitis with hematuria and/or a diagnosis of epididymitis with hematuria.  Accordingly, the Board finds that the most probative evidence of record shows that the epididymitis the Veteran was diagnosed with on one occasion in September 1970 resolved before his May 1, 1992, entry onto his second period of active duty.  38 U.S.C.A. §§ 1111, 1131. 

Therefore, because the preponderance of the evidence of record shows that the Veteran did not have epididymitis with hematuria at the time of his entry onto his second period of active duty, the Board must next consider whether it was incurred during this second period of active duty.  In this record, the Board notes that the available service treatment records for the Veteran's second period of active duty from May 1, 1992, to May 9, 1992, are negative for complaints, diagnoses, or treatment for a groin injury, a history of a groin injury, a history of a diagnosis of epididymitis with hematuria, or a diagnosis of epididymitis with hematuria.  In fact, the record does not show the Veteran being diagnosed with epididymitis with hematuria again until 1999 (see VA treatment records dated in January and February 1999), seven years after his separation from this second period of active duty.  Moreover, the Board finds the medical records which do not document an injury, a history of an injury, a history of epididymitis with hematuria, or diagnose epididymitis with hematuria more probative than the any lay claims to the contrary.  See Owens.  The Board also finds that the Veteran is not competent to diagnose epididymitis with hematuria because this is a complex medical question and he does not have the required expertise.  See Davidson.  

Accordingly, the Board finds that the most probative evidence of record also shows that epididymitis with hematuria, status post resection, was not incurred while on the Veteran's second period of active duty from May 1, 1992, to May 9, 1992, and service connection must be denied based on in-service incurrence.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As for service connection for epididymitis with hematuria, status post resection, based on continued symptoms in and since the Veteran's two periods of active duty service, as reported above the record does not document complaints or treatment for epididymitis while on active duty from January 1967 to August 1969 or from May 1, 1992, to May 9, 1992.  In fact, and as also reported above, the Veteran testified before the undersigned in May 2008 that his problems with epididymitis with hematuria started post-service in 1970 and a September 1970 treatment record diagnosed him with epididymitis.  Moreover, and as also reported above, the preponderance of the medical evidence of record shows that the Veteran's September 1970 epididymitis had resolved by the time he again entered active duty on May 1, 1992.  Additionally, the medical evidence of record does not again document the Veteran's complaints, diagnoses, or treatment for epididymitis with hematuria until January 1999; thirty years after his 1969 separation from his first period of active duty and seven years after his separation from his 1992 second period of active duty.  Furthermore, the record even shows that in later years the Veteran either denied having a continued problem with hematuria and/or his examination was negative for hematuria.  See, e.g., VA treatment records dated in February 2005, August 2005, June 2006, August 2006, October 2006, September 2007, August 2008,  October 2009, January 2012, and February 2012, and November 2015.   

The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see because it comes to them via their own senses.  See Davidson.  However, the Board does not find the Veteran's statements regarding when his problems with observable symptoms of epididymitis with hematuria, status post resection, started credible because his self-reported history is inconsistent.  Id.  In this regard, he testified before the undersigned in May 2008 that it started post-service in 1970 and continued since that time.  On the other hand, he notified the July 2013 VA examiner that it started following a groin injury in the 1990's while in-service.  

In these circumstances, the Board finds that service connection for epididymitis with hematuria, status post resection, based on continued problems since service must be denied because the most probative evidence of record shows that it started after service.  38 U.S.C.A. §§ 101, 106, 1110, 1131.

As for service connection for epididymitis with hematuria, status post resection, based on its initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a medical opinion linking it to the Veteran's military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  (Parenthetically, the Board notes that it remanded the appeal in August 2014 and March 2016 to obtain an adequate etiology opinion.  However, and as explained in the March 2016 remand, the January 2015 opinion is not probative because it relied solely on negative evidence.  Moreover, the Veteran thereafter failed to report for his April 2016 VA examination.  Therefore, the Board finds that it is required to adjudicate the appeal based on the evidence of record which is negative for a positive etiology opinion.  38 C.F.R. § 3.655 (2016)).  As to any lay claims from the Veteran and others that his disorder is due to military service, the Board finds that diagnosing epididymitis with hematuria requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that this disorder is caused by service is not competent evidence.  Jandreau.  Similarly, the Board finds that the medical text the Veteran filed regarding epididymitis has limited probative value as to the origins of the Veteran's current disorder because it is generic text which does not address the facts in this particular case with any degree of medical certainty.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's epididymitis with hematuria, status post resection, is not caused by his military service and service connection is not warranted based on the initial documentation of the disorder after service.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claim, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  


ORDER

Service connection for diabetes epididymitis with hematuria, status post resection, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


